PER CURIAM.
Appellant and Appellee are the unmarried parents of a six year old child. Appellant was awarded sole parental responsibility. Subsequently, Appellee sought to have the child’s surname changed to his own, and to alter the backup care provisions. The trial court entered an order granting both motions. Appellant argues the trial court abused its discretion in both of its rulings. We affirm.
On appeal, it is Appellant’s burden to show the trial court abused its discretion by ordering the name change and modifying the backup care provisions. Collinsworth v. O'Connell, 508 So.2d 744, 747 (Fla. 1st DCA 1987); Hastings v. Rigsbee, 875 So.2d 772 (Fla. 2d DCA 2004).
Here, the record reflects the trial court considered factors in addition to paternity when ordering the name change. Because reasonable people could differ under the circumstances present here, the trial court cannot be said to have abused its discretion. We affirm the alteration of the backup care provisions without discussion. The trial court’s order is AFFIRMED.
ALLEN and HAWKES, JJ. concur.
LEWIS, J., dissents with written opinion.